EXHIBIT 10-C-2

 

Description of Long-Term EBIT Bonus Plan

Established Under the Management Incentive Plan

 

The Company had in effect during 2003, 2004 and 2005 a long-term incentive
performance plan established under the Management Incentive Plan which was
approved by stockholders at the Company’s April 15, 2004 annual meeting.

 

The Compensation and Stock Option Committee of the Board of Directors, which is
comprised of “independent directors” under the New York Stock Exchange listing
standards and “outside directors” as defined in Section 162(m) of the Internal
Revenue Code, approved the plan which provides an opportunity for certain of the
key executives of the Company and its subsidiaries, including Named Executive
Officers to earn qualified performance-based compensation upon the attainment of
specified earnings before interest and taxes (“EBIT”) goals established for
certain of the Company’s operating groups.

 

Under the terms of the plan, upon the attainment by any specific operating group
of a pre- established EBIT goal during the long-term performance period—fiscal
years 2003, 2004 or 2005, certain of the key executives of the Company are
awarded a cash bonus equal to a specified percentage of such executive’s total
EBIT award, and certain operating company executives are paid their full EBIT
award. If each of the Company’s operating groups achieves its EBIT goal in the
same fiscal year, 100% of the executive’s total EBIT award would be paid to him
or her. Once an operating group attains its EBIT goal and an award is paid to an
executive, the EBIT goal has been attained and no other payments are made in
subsequent years of the performance period with respect to EBIT attainment by
that particular operating unit.